DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim listing filed October 24, 2022 is pending. Claims 21-37 are pending and under examination.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the cancellation of claims 1-20. The rejection of claims 1, 2, 6-12, 16 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the cancellation of claims , 2, 6-12, 16 and 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
New rejection necessitated by amendment.
Claims 21-24, 28-30, 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,471,507 B2..
Regarding claim 21, U.S. Patent No. 11,471,507 B2 claims a peptidomimetic of the formula peptidomimetic molecule of the formula 
    PNG
    media_image1.png
    236
    566
    media_image1.png
    Greyscale
wherein R1 is CH or N and R2 is CH or N provided at least one of R1 or R2 is N. See claim 1. 
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”. See MPEP § 804. The specification of U.S. Patent No. 11,471,507 B2 discloses “it is a further object of the invention to treat ALI: and for the HMGB1 antagonist K833 to be used in the treatment of inhibition of ALI in mammals. See col. 28, lines 19-51. 
A claim to a method of using a compound is not patentably distinct from an earlier claim to the identical compound in a patent disclosing the identical use. The pending claims of the present application are claiming the utility of the claimed peptidomimetic molecule that is disclose in the specification of U.S. Patent No. 11,471,507 B2.
Regarding claim 22, U.S. Patent No. 11,471,507 B2 claims R1 is CH and R2 is N. See claim 2.
Regarding claim 23, U.S. Patent No. 11,471,507 B2 claims R1 is N and R2 is CH. See claim 3.
Regarding claim 24, U.S. Patent No. 11,471,507 B2 claims the peptidomimetic molecule is of the formula 
    PNG
    media_image2.png
    238
    443
    media_image2.png
    Greyscale
. See claim 4.
Regarding claims 28, 30, 34 and 35, U.S. Patent No. 11,471,507 B2 claims the dosage is of an oral form, parenteral form, buccal form, sublingual form, nasal form, inhalation form, nebulization form, topical form, transdermal form and suppository form. See claims 5, 8 and 16. The claim is obvious because mode administration would be according to the form of dosage. .
Regarding claim 29, U.S. Patent No. 11,471,507 B2 claims the peptidomimetic molecule is combined with an excipient comprising PBS:PEG 300 propylene glycol:polysorbate 80 at 50:40:5:5. See claim 7.
Although the claims at issue are not identical, they are not patentably distinct from each other.

New rejection necessitated by amendment.
Claims 21-24, 27-31 and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-29 of copending Application No. 17/898,994 (reference application). 
Regarding claim 21, copending Application No. 17/898,994 claims a method of treating a mammal for a disease or condition comprising administering a therapeutically effective amount of the a peptidomimetic molecule of the formula 
    PNG
    media_image1.png
    236
    566
    media_image1.png
    Greyscale
wherein R1 is CH or N and R2 is CH or N provided at least one of R1 or R2 is N. Copending Application No. 17/898,994 claims the disease or condition is acute lung injury. See claim 21.
Regarding claim 22, copending Application No. 17/898,994 claims R1 is CH and R2 is N. See claim 25.
Regarding claim 23, copending Application No. 17/898,994 claims R1 is N and R2 is CH. See claim 26.
Regarding claim 24, copending Application No. 17/898,994 claims the peptidomimetic molecule is of the formula 
    PNG
    media_image2.png
    238
    443
    media_image2.png
    Greyscale
. See claim 27.
Regarding claims 27 and 33, copending Application No. 17/898,994 claims the mammal is a human. See claim 24.
Regarding claims 28 and 34, copending Application No. 17/898,994 claims the method of administration is selected from the group consisting of oral delivery, parenteral delivery, buccal delivery, sublingual delivery, nasal delivery, inhalation delivery, nebulization delivery, topical delivery, transdermal delivery and suppository delivery. See claims 22 and 28.
Regarding claim 29, copending Application No. 17/898,994 claims the peptidomimetic molecule is combined with an excipient comprising PBS:PEG 300 propylene glycole:polysorbate 80 at 50:40:5:5. See claim 29.
Regarding claims 30 and 35, copending Application No. 17/898,994 claims the therapeutically effective amount is orally administered to the mammal. See claim 22.
Regarding claims 31 and 36, copending Application No. 17/898,994 claims the therapeutically effective amount is intravenously administered to the mammal. See claim 23.
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 25 and 26 are allowed.
Claims 32 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art do not teach or suggest administering to a mammal exhibiting symptoms of acute lung injury effects of COVID-19 or other SARS viruses a therapeutically effective amount of the molecule 
    PNG
    media_image1.png
    236
    566
    media_image1.png
    Greyscale
wherein R1 is CH or N and R2 is CH or N provided at least one of R1 or R2 is N.
Summary
The claims are free of the art. Claims 25 and 26 are allowed. Claims 21-24, 27-31 and 33-36 are rejected on the ground of nonstatutory double patenting. Claims 32 and 37 are objected to.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658